Citation Nr: 0417102
Decision Date: 06/28/04	Archive Date: 09/01/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-32 214	)	DATE JUL 14 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


ORDER


     The following corrections are made in a decision issued by the Board in this case on June 28, 2004:

On page 12, under the heading ORDER, Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation is corrected to read Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation, is denied.


		
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0417102	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-32 214 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for multiple myeloma, to include as due to 
exposure to ionizing radiation.


FINDINGS OF FACT


1.  The veteran's multiple myeloma was not incurred in 
service.

2.  The veteran was stationed at Kirtland Air Force Base 
during his time in service; he did not have temporary duty at 
the Nevada Test Site or the Pacific Proving Ground.

3.  The veteran was not exposed to ionizing radiation during 
the time he was in service.


CONCLUSION OF LAW


The grant of service connection for residuals of multiple 
myeloma on a direct basis or as a residual to exposure to 
ionizing radiation is not warranted.  38 U.S.C.A. §§ 1100, 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(d), 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Air 
Force from December 1951 to December 1955.  He was stationed 
at Kirtland Air Force Base (AFB), New Mexico.  The veteran's 
military occupational specialty was as an apprentice aircraft 
mechanic.

In a May 2002 statement, the veteran claimed that during his 
tenure at Kirtland AFB, it was his duty to maintain the B-36 
aircraft.  He stated that the primary mission was to test the 
delivery and adaptation of various nuclear weapons to the B-
36 aircraft under the guidance of the Atomic Energy 
Commission (AEC).  The veteran alleged that he was promoted 
to airman first class and given top-secret security 
clearance.  He also stated that aside from maintaining the 
aircraft, the crew was often used to wash down the aircraft 
after a "live" drop of a nuclear device.  The veteran 
claimed that the AEC personnel used Geiger counters to 
monitor radiation levels after each test of nuclear weapons, 
and the crew members were told not to worry about exposure.

In a January 2003 statement, the veteran further stated that 
exposure to these aircraft was not considered by the AEC to 
be hazardous to any extent at that time, but upon his 
discharge, a blood test was given to document any changes in 
blood cell count.  The veteran stated he was told that his 
white cell count was "a little high," but that this was 
probably due to the high altitude of the AFB.

The veteran currently suffers from multiple myeloma.  He 
alleged that his exposure to aircraft after "live" nuclear 
tests was the cause of his current medical situation.  

In August 2002, the RO requested the veteran's DD 1141 and 
any other records of exposure to radiation.  The National 
Personnel Records Center (NPRC) responded that the veteran's 
records could not be located due to the 1973 fire.  In 
January 2003, the RO again requested records for the veteran, 
including indications of personal trauma, PTSD as well as the 
entire personnel file.  The NPRC again reported that the 
veteran's records had most likely burned in the 1973 fire and 
could not be reconstructed.

In January 2003, the RO requested verification of the 
veteran's participation in radiation risk activity from the 
Defense Threat Reduction Agency (DTRA).  The DTRA responded 
in April 2003 confirming that the veteran's records could not 
be located at the NPRC, apparently destroyed by the 1973 
fire, and that alternate sources of information had been 
pursued.  Morning reports indicated that the veteran was 
assigned to the Air Force Special Weapons Center, Kirtland 
AFB in early November 1952.  Later in November 1952, he was 
reassigned to the 4925th Test Group (Atomic), Kirtland AFB, 
as an apprentice aircraft mechanic.  The veteran remained 
assigned to this unit until his separation from service.  
Morning reports show no temporary duty for the veteran to the 
Nevada Test Site (NTS) or the Pacific Proving Ground (PPG).

The DTRA letter also stated that during this period, the 
United States Government conducted the following atmospheric 
nuclear test series:  Operation IVY at the PPG (November 1 - 
December 31, 1952), Operation UPSHOT-KNOTHOLE at NTS (March 
17 - June 20, 1953), Operation CASTLE at the PPG (March 1 - 
May 31, 1954), Operation TEAPOT at the NTS (February 18 - 
June 10, 1955) and Operation WIGWAM in the Pacific Ocean (May 
14-15, 1955).

The DTRA stated that as a mechanic, the veteran would have 
serviced multi-engine aircraft.  The letter also stated that 
it was standard operating procedure to decontaminate these 
aircraft at the NTS or the PPG.  After a careful search of 
available dosimetry data, the DTRA found no record of 
radiation exposure for the veteran.  Air Force records did 
not document the veteran's participation in United States 
atmospheric nuclear testing.

In a letter dated May 2003, the veteran stated that he was a 
witness to several live nuclear tests and was transported to 
the test site by helicopter as an observer.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The initial VCAA letter sent in May 2002 was deemed to be 
insufficient with regard to the VA duty to assist.  A 
subsequent letter of November 2003 was sent to remedy this 
deficiency.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (2002) and 38 CFR § 
3.159(b)(1) (2003).  In a letter dated May 2002, the RO 
informed the veteran of what he would need to submit to 
substantiate his claim that he was exposed to ionizing 
radiation in service and that the exposure caused his current 
disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (2002) and 38 CFR § 3.159(b)(1) (2003).  In the 
November 2003 letter, the RO stated that it would request all 
records held by Federal agencies to include service medical 
records, other military records, as well as any VA medical 
records.  The RO also informed the veteran that it was making 
reasonable efforts to help obtain private medical records.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (2002) and 38 CFR § 3.159(b)(1) (2003).  The 
November 2003 letter stated that the veteran must submit 
enough information about his records so that the RO could 
request them from the appropriate person or agency.  The 
letter also informed the veteran of what the evidence must 
show to support his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (2002) and 38 CFR § 
3.159(b)(1) (2003).  In a letter dated November 2003, the RO 
informed the veteran that if there was any other evidence or 
information that he thought would support his claim, to  
submit it.

In January 2003, the veteran submitted a statement to the RO 
claiming that he had informed it of all necessary evidence.  
In November 2003, the RO informed the veteran of the VA's 
duty to assist and asked if there were any other evidence not 
yet submitted.  The veteran was not prejudiced by the RO not 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. See 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).
In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis


The veteran asserts that his multiple myeloma resulted from 
his exposure to ionizing radiation when he was stationed at 
Kirtland AFB, New Mexico from November 1952 to December 1955.

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract (Note: 
"urinary tract means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra"), multiple myeloma, lymphomas 
(except Hodgkin's disease), primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the 
salivary gland, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  See 38 C.F.R. § 3.309(d)(2) 
(2003). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  See 38 C.F.R. § 3.307(d) 
(2003).

The term "radiation-exposed" veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  See 38 C.F.R. § 
3.309(d)(3)(i). The term "radiation-risk activity" includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  See 38 C.F.R. § 
3.309(d)(3)(ii) (2003).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, cancers of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovaries, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas (except Hodgkin's disease), prostate 
cancer, and any other cancer.  See 38 C.F.R. § 3.311(b)(2)(i) 
(2003).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, posterior subcapsular cataracts must become 
manifest 6 months or more after exposure, and other diseases 
specified in paragraph §3.311(b)(2) must have become manifest 
5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) 
(2002).
When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be given further 
consideration. If any of the foregoing three requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  See 38 C.F.R. § 3.311(b)(1) (2003).

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2003); See 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 

A claimant may establish service connection for a disability 
claimed to be secondary to radiation exposure in service in 
three ways.  See Hardin v. West, 11 Vet. App. 74 (1998).  One 
way is under the presumptive provisions of 38 C.F.R. § 
3.309(d), which does not require a dose estimate.  Rather, it 
requires only that the claimant be a radiation-exposed 
veteran who has developed one of the listed conditions at any 
time post-exposure, and that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 be satisfied.  Sufficient 
evidence must be presented of both the listed disease and the 
requisite participation in a radiation-risk activity.  See 38 
C.F.R. § 3.309 (2003).

A second way for a claimant to establish service connection 
for a radiogenic disease is under the provisions of 38 C.F.R. 
§ 3.311, which requires a dose estimate, but provides that 
presence at a site will be presumed for participants claiming 
participation in atmospheric weapons tests.  Diseases 
considered radiogenic under this regulation includes diseases 
not listed under 38 C.F.R. § 3.309(d) (2002).

The third way in which service connection for radiogenic 
disease may be established is by showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee, id. 

The key to resolving this case is whether the veteran can 
show that he participated in a radiation-risk activity under 
38 C.F.R. § 3.309 or was exposed to ionizing radiation under 
38 C.F.R. § 3.311.  The record establishes that the claimant 
has multiple myeloma, a presumptive disease of 38 C.F.R. 
§ 3.309(d) and a radiogenic disease under 38 C.F.R. § 3.311.  
However, the the evidence does not establish that he was 
involved in a radiation-risk activity or was exposed to 
ionizing radiation.  The veteran was stationed at Kirtland 
AFB, New Mexico as an apprentice aircraft mechanic.  Although 
the veteran claims that he was part of the crew that washed 
and serviced the aircraft that had been used during nuclear 
testing, there is no way to substantiate that claim.  The 
April 2003 letter from the Defense Threat Reduction Agency 
stated that nuclear tests were performed during the time the 
veteran was enlisted, but noted that it was standard 
operating procedure to decontaminate the aircraft used in 
these tests, at either NTS or PPG.

As the DTRA noted, the morning reports from when the veteran 
was stationed at Kirtland AFB did not indicate that the 
veteran had been transferred to NTS or to PPG.  The veteran 
contends that he was an invited observer for several of the 
nuclear weapons tests.  There is no remaining documentation 
that can substantiate that claim.  The RO has exhausted all 
avenues to obtain the veteran's medical and personnel 
records.  Since the NPRC informed the RO that there were no 
surviving records due to the 1973 fire, the morning reports 
are the most accurate remaining records of the veteran's time 
in service.  Thus, the preponderance of the evidence weighs 
against finding that the veteran participated in radiation-
risk activity.

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
record was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992).

Furthermore, in Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992), the Court held that the duty to assist is heightened 
when the service medical records are presumed destroyed and 
includes an obligation to search alternative forms of medical 
records that support the veteran's case.  In accordance with 
Cuevas, upon determining that the veteran's service medical 
records had been destroyed in the 1973 fire of the National 
Personnel Records Center, in January 2003 the RO requested 
any record that could be associated with the veteran's unit.  
The RO also requested information from the DTRA and in April 
2003, the DTRA reported that the morning reports did not 
indicate that the veteran was temporary duty at NTS or PPG.

The Court has held that where, as here, "service medical 
records are presumed destroyed ... the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule, is heightened."  
See 38 U.S.C.A §  5107(b); see also O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

As mentioned above, after extensive research, the DTRA 
determined that even if the veteran had worked on the planes 
that carried the nuclear weapons during the testing in the 
early to mid 1950's, the standard operating procedure was to 
land those planes either at NTS or PPG and decontaminate 
them.  There is no documentation of any planes landing at 
Kirkland AFB that had recently been used for nuclear weapons 
testing, before being decontaminated.  The morning reports 
also indicate that the veteran was not transferred to one of 
the nuclear testing sites.

Although the evidence demonstrates that the veteran has a 
disease specific to a radiation-exposed veteran (multiple 
myeloma) under 38 C.F.R. § 3.309(d), based on the discussion 
above, the evidence does not show that the veteran had "on 
site participation in a test involving the atmospheric 
detonation of a nuclear device" such that he can be 
considered to have participated in a radiation-risk activity 
under 39 C.F.R. § 3.309(d)(3)(ii).  Accordingly, the veteran 
is not considered a radiation-exposed veteran and service 
connection is not warranted under 38 C.F.R. § 3.309.

Similarly, while multiple myeloma is a radiogenic disease 
under 38 C.F.R. § 3.311, the evidence does not show that the 
veteran was exposed to ionizing radiation in service.  
Accordingly, service connection is also not warranted under 
38 C.F.R. § 3.311.

The veteran's claim must also be denied on a direct basis, as 
the evidence does not show nor does the veteran contend that 
he developed multiple myeloma during service.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to service connection for multiple myeloma, to 
include as due to exposure to ionizing radiation.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






